DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Applicant’s information disclosure statement filed 7/16/2019 has been considered and is included in the file.
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 

(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
Section (h) of the specification may point out the advantages of the invention or how it solves problems. The preferred embodiment details, such as discussed in page 7 of the specification should be included in section (j).
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the length of the abstract is over 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1 and 3 are objected to because of the following informalities: 
In claim 1, line 5, “said operating frame comprises” should be changed to --each of said operating frames comprises--.
In claim 1, line 8, “the gripping portion of said operating frame” should be changed to --the gripping portion of each of said operating frames--.
In claim 1, lines 9-10, “the gripping portion of said operating frame” should be changed to --the gripping portion of each of said operating frames--.
In claim 3, line 5, “said operating frame comprises” should be changed to --each of said operating frames comprises--. 
Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the opening edge portion" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the tips" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the tips" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claims 4-6 are rejected as depending upon a rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 3 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robinson (US 2457922).
Regarding claim 3, Robinson discloses an animal capturing net (Fig. 1) provided with, a net (14) having an upper opening portion, a lower bottom portion, and a prescribed depth that separates said opening portion and bottom portion (see annotated Fig. 1 below), and a frame (11) that is coupled with said net (14) along the opening edge portion (see annotated Fig. 1 below) of said net (14), said frame (14) is constituted to comprise a set of two operating frames (10), said operating frame comprises a gripping portion (9), and a coupling portion (10) that extends from said gripping portion (9) and couples with the opening edge portion (see annotated Fig. 1 below) of said net (14), and the tips of the coupling portion of the two operating frames are respectively formed in the shape of hooks (the ends of the coupling portion (10) distal from the grip are curved or bent like a hook).

    PNG
    media_image1.png
    378
    496
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US 2457922) in view of Kotari et al. (JPH09172937, machine translation attached) and Krc et al. (US 5605003).
Regarding claim 1, Robinson discloses an animal capturing net (Fig. 1) provided with, a net (14) having an upper opening portion, a lower bottom portion, and a prescribed depth that separates said opening portion and bottom portion (see annotated Fig. 1 above), and a frame (11) that is coupled with said net (14) along the opening edge portion (see annotated Fig. 1 above) of said net (14), said frame (14) is constituted to comprise a set of two operating frames (10), said operating frame comprises a gripping portion (9), and a coupling portion (10) that extends from said gripping portion (9) and couples with the opening edge portion (see annotated Fig. 1 above) of said net (14).     
Robinson is silent as to said bottom portion of said net has a shape having an apex in the direction towards the gripping portion of said operating frame, and said opening portion has a shape having a side in a direction towards the gripping portion of said operating frame. 
Kotari et al. teaches said bottom portion of said net has a shape having an apex in the direction towards the gripping portion of said operating frame. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bottom portion of the net of Robinson to have a shape that includes an apex in the direction towards the gripping portion as taught by Kotari et al. in order to provide a narrowing funnel to help further secure the animal being captured (also see Kotari et al.: paragraph [0014] of machine translation). 
Krc et al. teaches said opening portion has a shape having a side in a direction towards the gripping portion of said operating frame. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the net of Robinson modified by Kotari et al. to have a side facing the gripping portion as taught by Krc et al. in order to provide flexibility to the movement of the net to help further secure the animal being captured (also see Krc et al.: col. 1, lines 44-48).
Regarding claim 2, Robinson as modified by Kotari et al. and Krc et al. teaches (references to Robinson) wherein said frame has the tips of the coupling portions of the two operating frames respectively formed in the shape of hooks (the ends of the coupling portion (10) distal from the grip are curved or bent like a hook).  
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US 2457922) in view of Kotari (JPH09172937) and Krc et al. (US 5605003) and further in view of Marks (US 8857098).
Regarding claims 4 and 5, Robinson in view of Kotari et al. and Krc et al. is silent as to wherein said frame has tips of the two operating frames coupled to each other by a string body. 
Marks teaches wherein said frame has tips of the two operating frames (ends of (2) and (3)) coupled to each other by a string body (8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the net of Robinson modified by Kotari et al. and Krc et al. to connect the two frame portions as taught by Marks in order to connect the two pieces and still allow for 180 degree motion which prevents escape (Marks: Abstract; col. 2, lines 25-29).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US 2457922) in view of Marks (US 8857098).
Regarding claim 6, Robinson is silent as to wherein said frame has tips of the two operating frames coupled to each other by a string body. 
Marks teaches wherein said frame has tips of the two operating frames (ends of (2) and (3)) coupled to each other by a string body (8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the net of Robinson to connect the two frame portions as taught by Marks in order to connect the two pieces and still allow for 180 degree motion which prevents escape (Marks: Abstract; col. 2, lines 25-29).   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Hovland (US 3318035) teaches two frame sections. Boots (US 4215887) teaches two handles manipulating the space of the netting. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLY W. LYNCH whose telephone number is (571)272-5552.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30pm, Eastern Time, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARLY W. LYNCH/Examiner, Art Unit 3643                                                                                                                                                                                                        

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643